Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kevin King on 06/16/2022.

The application has been amended as follows: 

10. (Currently Amended) A thermal transfer device comprising: 
a main chamber comprising: 
a plurality of heat exchanger tubes through which a first fluid flows, wherein each heat exchanger tube comprises an entrance and an exit; and 
a blower assembly that blows a second fluid across the plurality of heat exchanger tubes; and 
a vestibule disposed adjacent to the main chamber, wherein the vestibule comprises: an inducer; 
a burner assembly coupled to the entrance of the plurality of heat exchanger tubes; 
a collector box disposed above the burner assembly, the collector box configured to receive the first fluid and remove condensation from the first fluid; and 
a transfer tube comprising at least one wall having a first inner surface and a first outer surface, wherein the first inner surface forms a first cavity, wherein the at least one wall further has a first end and a second end, 
wherein the first end of the transfer tube is directly coupled to the exit of at least one of the plurality of heat exchanger tubes, 
wherein the second end of the transfer tube is directly coupled to the collector box, 
wherein the transfer tube provides the first fluid to the collector box, and wherein the transfer tube transports the condensation from the collector box to a drain proximate to the exit of the at least one of the plurality of heat exchanger tubes.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s remarks filed 03/07/2022 are persuasive.  Examiner views Bigham US5408986 as the closest prior art.  Modifying the prior art device to have a transfer tube directly coupled as claimed, in combination with all the features of the claims, would require removing or elimination components and features of the prior art device.  There is insufficient rationale to make such a modification to a prior art device. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Deepak Deean whose telephone number is (571)270-3347. The examiner can normally be reached M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPAK A DEEAN/Examiner, Art Unit 3762                        

/AVINASH A SAVANI/Primary Examiner, Art Unit 3762